Citation Nr: 0901515	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In December 2008, the veteran submitted evidence that has not 
yet been considered by the RO.  In this regard, the Board may 
consider this evidence in the first instance because the 
veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2008).


FINDINGS OF FACT

1.  The veteran served in combat and was exposed to acoustic 
trauma in service. 

2.  The veteran incurred bilateral hearing loss in service.

3.  The veteran incurred tinnitus in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999). 

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

The veteran's service treatment records do not show diagnosis 
of bilateral hearing loss.  His separation examination, dated 
in January 1970 contains audiometric testing results that do 
not show hearing loss as defined by VA regulations.  See 38 
C.F.R. § 3.38.  His service treatment records and separation 
examination likewise do not contain a diagnosis of tinnitus 
or complaints of ringing in the ears.  

Initially, the Board notes that the veteran is asserting that 
he has bilateral hearing loss resulting from in-service 
acoustic trauma stemming from exposure to gunfire.  The 
veteran's personnel records show that his military 
occupational specialty (MOS) was light weapon infantryman and 
that he served in Vietnam and received the Combat Infantry 
Badge (CIB).  It is therefore conceded that the veteran was 
exposed to acoustic trauma in service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Of record is a July 2005 opinion from an audiologist employed 
at Proctor ENT.  This opinion references a charted audiogram 
and contains a diagnosis of normal to mild/moderate high 
frequency sensorineural hearing loss binaurally.  The Board 
is precluded from interpreting this report in order to obtain 
pure tone thresholds.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  The opinion states that it is highly likely that the 
veteran's hearing loss and tinnitus can be attributed to 
noise exposure when he served in the military.  

On VA audiological testing in March 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
20
LEFT
25
20
15
20
20

Pure tone averages were 19 for the right ear and 19 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.  The examiner diagnosed hearing essentially within 
normal limits bilaterally and tinnitus, with an onset of 4 
years prior, as apparently related by the veteran.  

The VA examiner that conducted the examination noted that the 
veteran's pre-induction and separation audiological 
evaluations yielded normal hearing acuity bilaterally.  He 
concluded that because the veteran's discharge audiological 
evaluation showed normal bilateral hearing that it was not at 
least as likely as not that the veteran's hearing loss was 
due to military noise exposure.  He also found that it was 
not at least as likely as not that tinnitus was related to 
military noise exposure based upon the fact that its onset 
did not occur until approximately 32 years following the 
veteran's discharge.  

In his May 2006 Substantive Appeal the veteran related that 
he informed the VA examiner that the ringing in his ears 
began in service and that the VA examiner's provided history 
was inaccurate.  He also related that he had only been 
exposed to abnormal noise levels during service as he worked 
as a parts salesman following his discharge, where he was not 
exposed to high noise levels.  

Of record is another opinion from an audiologist at Proctor 
ENT dated in December 2008.  This opinion references a 
September 2008 audiogram for which, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
N/A
60
LEFT
30
45
55
N/A
55

In this opinion, the audiologist states that it is more 
likely than not that the veteran's bilateral hearing loss and 
tinnitus can be attributed to in-service noise exposure.  
Parenthetically, the Board notes that these audiometrics meet 
the threshold for considering hearing loss as a disability 
for VA purposes.  See 38 C.F.R. § 3.385.

Also dated in December 2008 is a personal statement from the 
veteran's spouse.  In this statement she relates remembering 
the veteran complaining of ringing in his ears shortly after 
his return from Vietnam and that she recalled him having to 
play the radio and television more loudly upon his return 
than she previously remembered.  

Analysis

Initially, the Board notes that the March 2006 VA examiner's 
opinion is problematic.  Service connection for hearing loss 
is not necessarily precluded for hearing loss that first met 
the regulation's requirements after service; however, this 
appears to be the sole basis for the examiner's opinion.  See 
Hensley, 5 Vet. App. at 155.  Moreover, the March 2006 
audiometrics do not meet the criteria necessary for right ear 
hearing loss to be considered a disability under VA 
regulations; the criteria would be met regarding the left 
ear.  See 38 C.F.R. § 3.385.  Nonetheless, the private and 
lay evidence of record is sufficient to grant the claims.  

As outlined above, it has been conceded that the veteran was 
exposed to acoustic trauma in service and the competent 
medical evidence of record attributes the diagnoses of 
bilateral hearing loss and tinnitus to this noise exposure.  
The private medical opinions competently relate the veteran's 
hearing loss and tinnitus to noise exposure in service.  
Similarly, the veteran's and his wife's statements are 
competent affirmative evidence on the issue of service 
connection for tinnitus.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  Accordingly, the Board finds that the 
evidence is at least in equipoise that the veteran's 
bilateral hearing loss and tinnitus are attributable to 
service.  Accordingly, the claims are granted.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


